Citation Nr: 1615375	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  14-40 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for lung disease (previously claimed as pulmonary tuberculosis and pulmonary emphysema).

2.  Whether new and material evidence to reopen a claim for service connection for rheumatism has been received.

3.  Whether new and material evidence to reopen a claim for service connection for degenerative arthritis has been received.

4.  Whether new and material evidence to reopen a claim for service connection for a prostate disability has been received.

5.   Entitlement to service connection for hypertensive cardiovascular disease.

6.  Entitlement to service connection for bilateral senile cataracts.  


7.  Entitlement to an effective date earlier than June 11, 2013 for the award of service connection for bilateral sensorineural hearing loss.

8.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served with the recognized Philippine Guerilla Service from March 1945 to February 1946, and with the Regular Philippine Army in February 1946.

Historically, in a December 2011 rating decision, the RO, inter alia, denied service connection for pulmonary tuberculosis, pulmonary emphysema, and benign prostatic hypertrophy (claimed as a prostate condition).  Although notified of the denials, the Veteran did not appeal. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2013 rating decision in which the RO declined to reopen claims for service connection for rheumatism, degenerative arthritis, and benign prostatic hypertrophy, on the basis that new and material evidence had not been submitted; denied service connection for hypertensive cardiovascular disease and chronic obstructive pulmonary disease; and denied nonservice-connected pension benefits.  In that decision, the RO also granted service connection and assigned an initial 10 percent rating for bilateral sensorineural hearing loss, effective June 11, 2013.  In November 2013, the Veteran filed a notice of disagreement (NOD) with the denials and the assigned effective date for the award of service connection for bilateral hearing loss.  A statement of the case (SOC) was issued in September 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in October 2014.  

In March 2016, the Board granted a motion to advance this appeal on its docket pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2015.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.


FINDING OF FACT

In January 2016, the Veteran's daughter notified VA that the Veteran died in December 2015 (see January 2016 VA Form 27-0820a, Report of First Notice of Death).


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims on appeal at this time.   38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claims originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


